Citation Nr: 1301196	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-39 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriatic arthritis.  

2.  Entitlement to service connection for nuclear sclerotic cataracts, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for retinopathy, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for psoriasis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran has active military service from January 1969 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an August 2003 rating decision, the RO denied entitlement to service connection for psoriatic arthritis, to include as secondary to herbicide exposure; the Veteran did not appeal.

2.  Evidence received since the August 2003 RO decision is not new and material, and the Veteran's claim cannot be reopened. 

3.  The competent evidence of record does not relate the Veteran's current bilateral nuclear sclerotic cataracts to his active service, or to his service-connected diabetes mellitus.

4.  The Veteran does not have a current clinical diagnosis of retinopathy.

5.  The competent evidence of record does not relate the Veteran's psoriasis to his active service, or to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The August 2003 RO decision that denied entitlement to service connection for psoriatic arthritis is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  New and material evidence has not been received since the August 2003 RO decision, and the Veteran's claim for entitlement to service connection for psoriatic arthritis cannot be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

3.  The criteria for service connection for nuclear sclerotic cataracts have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  The criteria for service connection for retinopathy have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  The criteria for service connection for psoriasis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

I.  New and Material Evidence

The Veteran's original claim for entitlement to service connection for psoriatic arthritis was denied in an April 2002 rating decision; the Veteran did not file a timely substantive appeal.  In June 2003 the Veteran filed a claim to reopen his claim of entitlement to service connection for psoriatic arthritis.  In an August 2003 rating decision, the RO reopened the Veteran's claim, and denied entitlement to service connection on the merits; he did not appeal.  

In January 2009, the Veteran filed a claim for entitlement to service connection for psoriasis, which the RO broadened to include a claim to reopen his claim of entitlement to service connection for psoriatic arthritis.  In September 2009, the RO denied to reopen the Veteran's claim of entitlement to service connection for psoriatic arthritis because the Veteran failed to present new and material evidence.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998). 

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

The RO denied the Veteran's prior claim because there was no evidence that the Veteran's diagnosis of psoriasis, the cause of his psoriatic arthritis, was made during his military service or was related to his military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's psoriasis is related to his active military service.  

Since the August 2003 rating decision denying his claim, the Veteran has submitted additional VA treatment records in support of his claim.  VA treatment records from April 2005 to December 2009 show the Veteran receives intermittent care for his psoriatic arthritis, typically in the form of general pain management.  

While these records are new, they are not material.  Nothing in these records suggests even a speculative connection between the Veteran's current psoriatic arthritis and a psoriasis diagnosis related to his active service from January 1969 to November 1971.

In conclusion, the Board finds that the evidence received since the August 2003 rating decision, which while new, is not material to the Veteran's claim because it does not tend to show that the Veteran's psoriasis diagnosis was made during active service, or was related to his active service.  Therefore, the claim cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102 (2010).

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322. 

Nuclear Sclerotic Cataracts

The Veteran contends that his nuclear sclerotic cataracts were caused, or aggravated, by his service-connected diabetes mellitus.  He has not alleged, nor is there evidence to suggest, that his cataracts were directly caused by his active military service.  

The Veteran's service treatment records (STRs) are silent for any complaints of or treatment for an eye disability, to include cataracts.  On October 1971 separation examination, the Veteran denied eye trouble, and on clinical evaluation his eyes were normal.  

A VA treatment record from July 2002 shows that the Veteran was seen for an eye consultation in relation to a diabetic evaluation.  He reported that his eyes were light sensitive, that they tended to water a lot, and that his night vision was not very good.  He reported being diagnosed with diabetes approximately two years earlier and that his blood sugars ran between 100-120.  He reported an ocular history of a detached retina, approximately 20 years ago, which had been repaired.  After examination, combined cataracts and blurred vision, partly secondary to the cataracts, was assessed.  He was told that he would benefit from anti-glare treatment.

A March 2009 VA treatment record shows that the Veteran was seen for complaints that his vision had worsened in his right eye.  The Veteran was noted to have a history of cataracts bilaterally and a repaired retinal detachment in the right eye.  On examination, the Veteran was instructed to return in six months for further examination.

A September 2009 VA treatment record shows that the Veteran was seen for a follow up to his March 2009 complaints of decreased vision in his right eye.  On examination of the macula, a thin epiretinal membrane with psudeohole and pigment clumping cluster temporal to fovea was found in the right eye, the left eye was within normal limits.  Diabetes without retinopathy and cataracts were assessed bilaterally.  The Veteran was instructed to return in one year for follow up care.  

In December 2008, the Veteran was afforded a VA examination in connection with a claim for an increased rating for service-connected diabetes mellitus.  An examination of the Veteran's eyes found bilateral cataracts, which were noted to be potentially related to the Veteran's diabetes mellitus.  

The Board notes that medical opinions that are speculative in nature, without supporting medical evidence or explanation of rationale, are of no probative value.  See Bloom v. West, 12 Vet. App. 185 (1999); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  As such, this opinion is not adequate for rating purposes.  

On June 2009 VA examination, the Veteran reported a retinal detachment in 1976, which had been repaired.  He reported no general symptoms in either eye.  He reported blurring in his right eye, but no visual symptoms in his left eye.  He denied any period of incapacitation due to eye disease and any history of congestive or inflammatory glaucoma.  After examination, the VA examiner diagnosed mixed nuclear sclerotic cataracts bilaterally, which he opined were at least as likely as not aggravated by the Veteran's service-connected diabetes mellitus.  In giving his opinion, the examiner explained that cataracts can be caused by many different etiologies including diabetes, trauma, age, systemic condition, etc.  He further explained, that diabetes classically caused a cortical cataract, although any type of cataract was possible.  Therefore, he opined that the Veteran's cataracts were at least as likely as not aggravated by his service-connected diabetes mellitus.  

In September 2009 an addendum opinion, by an examiner different from the June 2009 examiner, was obtained in order to provide a baseline for the Veteran's cataracts.  The September 2009 opinion provider, after reviewing the claims files and the June 2009 VA examination report and opinion, opined that the Veteran's nuclear sclerotic cataracts were less likely than not permanently aggravated by his service-connected diabetes mellitus.  The examiner explained that cataracts related to diabetes progressed when blood sugars were not well controlled.  In the case of the Veteran, he had a history of well controlled blood sugar.  Additionally, the examiner explained that if the Veteran's cataracts had been aggravated or worsened by the diabetes mellitus, their severity would be expected to be nearly equal in both eyes because it is a systemic condition.  The Veteran has a unilateral visually significant cataract in his right eye, which the examiner found was better explained by the 1976 retinal detachment and subsequent surgery.  

The Board has reviewed the various medical opinions against the backdrop of the overall medical history documented in the claims files.  It is clear that the Veteran currently suffers from cataracts; however, upon review of the record, the Board notes that the record includes evidence both for and against the Veteran's claim.  

The evidence for the Veteran's claim consists of the June 2009 VA examiner's opinion, which found that the Veteran's cataracts were at least as likely as not aggravated by his service-connected diabetes mellitus.  However, the examiner did not provide an explanation for the different levels of severity in the Veteran's left and right eyes.  Additionally, the examiner noted that, while diabetes mellitus may possibly cause any type of cataract, the most commonly found cataract caused by diabetes was a corticol cataract, not the nuclear sclerotic cataracts found in the Veteran.  Furthermore, the June 2009 examiner did not appear to take into account the impact, if any, the Veteran's 1976 right eye retinal detachment and surgery would have had on his vision and cataracts.  As such, the Board finds that the June 2009 opinion is not adequate, as the entirety of the evidence of record and the Veteran's medical history does not appear to have been taken into account when the opinion was prepared.

On the contrary, the Board finds that the September 2009 opinion is adequate for rating purposes.  The September 2009 examiner explained the impact that the 1976 retinal detachment would have on the Veteran's vision, and further explained that cataracts which are aggravated or worsened by diabetes are expected to be nearly equal in severity.  As the Veteran's right eye cataract is worse than his left eye, the examiner explained that it was more likely that it was caused by the 1976 retinal detachment.  The September 2009 examiner accounted for the Veteran's medical history and explained the relationship between diabetes mellitus and cataracts; specifically that cataracts related to diabetes typically progressed when blood sugars were not well controlled, and in this case the Veteran had a history of well controlled blood sugar.  As the examiner has provided a thorough explanation of rationale, the Board finds this opinion to be adequate.  Additionally, as the Board has found the June 2009 opinion to be inadequate, and there is no other competent evidence to the contrary, the September 2009 opinion is persuasive.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's nuclear sclerotic cataracts are related to his service, to include his service-connected diabetes mellitus.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  

Retinopathy

The Veteran contends that he currently has retinopathy that has been caused, or aggravated, by his service-connected diabetes mellitus.  He has not alleged, nor is there evidence to suggest, that any current eye disability was directly caused by his active military service. 

As noted above, the Veteran's STRs are negative for any complaints of or treatment for an eye disability, to include retinopathy.  On October 1971 separation examination, the Veteran denied eye trouble, and on clinical evaluation his eyes were normal.  

A July 2002 VA treatment record shows that the Veteran was seen for an eye consultation in relation to a diabetic evaluation.  As noted above, he reported an ocular history of a detached retina, approximately 20 years ago, that had been repaired.  After examination, diabetes, without retinopathy and status post retinal detachment in the right eye, with a flat retina, was assessed.  

On the December 2008 VA examination discussed above, afforded to the Veteran in connection with his claim for an increased rating for service-connected diabetes mellitus, the Veteran was noted to have an old detached retina of the right eye.  It was further noted that the Veteran had retinopathy, potentially related to his service-connected diabetes mellitus.  As noted above, the Board finds this opinion to be speculative, and therefore inadequate for rating purposes. 

On June 2009 VA examination, the Veteran reported a 1976 retinal detachment in the right eye, which was subsequently repaired with a scleral buckle.  The Veteran reported that the condition of the eye was improved and that he was not receiving any current treatment.  After examination of the Veteran, the examiner concluded that the Veteran did not have a diagnosis of retinopathy.  This is best medical evidence on this issue.

Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Here, the VA examiner found that the Veteran does not currently suffer from retinopathy.  Accordingly, service connection for this disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Psoriasis

The Veteran contends that he has psoriasis that was caused by or related to his active service.  Specifically, he has asserted that he sought treatment for symptoms of psoriasis in service, and that subsequent to service, he continued to seek treatment for the same symptoms and was given a diagnosis of psoriasis.  The Board notes that there is no evidence of record showing when psoriasis was initially diagnosed.

The Veteran's STRs are silent for any complaints of or treatment for symptoms attributable to psoriasis, or any similar skin condition.  On October 1971 separation examination the Veteran marked the appropriate box denying any history, or currently present symptoms, of skin disease.  On clinical evaluation, the Veteran's skin was found to be normal.

A review of the record shows that the Veteran has filed numerous claims of entitlement for service connection since separating from active service.  In January 1972, within one year of his separation from active service, the Veteran filed a claim of entitlement to service connection for a left knee disability.  In May 2001 the Veteran filed a claim of entitlement to service connection for hearing loss and tinnitus.  In January 2002 the Veteran filed a claim of entitlement to service connection for diabetes mellitus.  

If the Veteran were having a problem with this disability since service, the Board finds it highly unlikely that he would not have cited it within these prior claims.

The Veteran's initial claim of entitlement for service connection for psoriasis was not filed until January 2009.  

VA treatment records from February 2001 show that the Veteran was treated for numerous health concerns, including psoriasis.  It was noted that he had a large erythematous area in the lower occipital region that went from ear to ear and was consistent with psoriasis.  A dermatology consultation was requested to examine the psoriasis.  

A VA treatment record from May 2001 shows that the Veteran reported developing psoriasis while in Vietnam during his active service and that it involved the back of his scalp, eyebrows, nasolabial folds, gluteal cleft, and occasionally his penis and forearm.  He reported having had local steroid injections, using steroid creams and tars, but no light therapy.  He reported that it did not itch very much, but that it did flake and scale.  He also reported having significant arthritis for 30 years, which had been diagnosed as psoriatic arthritis.  There were some scaling erythematous plaques noted to be present above the nape of his neck and the gluteal cleft.  There was some mild erythema and scaling in the nasolabial folds.  A diagnosis of psoriasis with severe psoriatic arthritis was given.  

A VA treatment record from December 2009 shows that the Veteran was continuing to seek treatment for his psoriasis.  At that time it was noted to be under fair control, with the worst area found to be at his hairline.  

In an April 2003 letter the Veteran's private physician, Dr. S.H., from Family Practice of Grand Island, stated that the Veteran had been diagnosed with psoriasis while on active service, sometime between 1969 and 1970.  The Board notes that this letter contradicts the Veteran's own assertions that he was not diagnosed with psoriasis until sometime after his separation from active service.  

In a June 2003 statement in support of his claim, the Veteran alleged that while on active service he was treated for a rash in Vietnam at the evacuation hospital in Pleiku.  He stated that he was given a salve and a coal tar shampoo.  He further alleged that he was given a similar shampoo at Ft. Bragg, and was told he only had a rash.  

On May 2009 VA examination, the Veteran reported severe psoriasis and that he had been on tumor necrosis factor suppression as treatment for both his psoriasis, and his psoriatic arthritis.  After examination, the examiner opined that the Veteran's psoriasis was not aggravated by the Veteran's service-connected diabetes mellitus.  The examiner cited to a 2007 medical study that found that simultaneous occurrence of psoriasis and diabetes mellitus was common, but there was no evidence of a medical link of the two conditions.  The examiner cited to another medical study from 2000 that showed that there was some medical evidence that people with psoriasis may develop a high insulin level, which would support the theory that psoriasis could aggravate diabetes mellitus, but not the opposite.  Therefore, the examiner opined that it was less likely than not that the psoriasis had been aggravated beyond its normal progression by the diabetes mellitus.  

It is not in dispute that the Veteran has a current diagnosis of psoriasis, as such is shown by the medical evidence of record.  However, what must still be shown in order to establish entitlement to service connection is that his psoriasis is related to his active service.  The Board notes that the only evidence of record that relates the Veteran's current psoriasis to his active military service, are the Veterans unsupported accounts of such.  

The Board notes that the Veteran is generally competent to report events in service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board notes that while the Veteran has reported that he received treatment for psoriasis symptoms while on active service, these reports are not supported by the contemporaneous medical evidence of record.  As noted above, the Veteran's STRs are silent for any complaints of or treatment for symptoms related to psoriasis.  Furthermore, when provided the opportunity on his October 1972 separation examination, the Veteran denied any history, or current symptoms, of skin disease.  

While the Veteran has reported that he continued seeking treatment for psoriasis symptoms after service, and that he was given a diagnosis of psoriasis shortly after service, there is no medical evidence of record to indicate when psoriasis was first diagnosed.  In this regard, the Board acknowledges, that the Veteran's private physician has stated that the Veteran was first diagnosed with psoriasis while on active service; however, as noted above, this is inconsistent with the Veteran's own statements asserting that his psoriasis was not diagnosed until after his separation from active service.  

Further, the Veteran filed several claims of entitlement to service connection prior to the January 2009 claim at issue, including a claim in January 1972, within one year of his separation from service, yet he did not mention a psoriasis disability, or any other skin disability, that was related to active service in any of those claims.  

In sum, the Veteran's statements that he experienced symptoms of psoriasis while on active service, and ever since, are inconsistent with the medical evidence of record and the Veteran's various claims of entitlement to disability compensation benefits since his separation from active service.  Therefore, the Board finds that the Veteran's statements that his psoriasis began during his active service are simply not credible.  

What remains for consideration is whether the Veteran's psoriasis may otherwise be related to his service.  As noted above, service connection can be granted on a secondary basis if it is shown that the disability is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board, therefore, will consider whether the Veteran's psoriasis has been aggravated by his service-connected diabetes mellitus.

The only competent (medical) evidence in the record that addresses the matter of secondary service connection is the opinion of the May 2009 VA examiner, who opined that it was less likely than not that the Veteran's psoriasis had been aggravated beyond its normal progression by his service-connected diabetes mellitus.  The examiner cited to various medical studies which showed that there was no medical evidence to support the theory that diabetes mellitus could cause, or increase in severity, a diagnosis of psoriasis.  Because there is no competent evidence to the contrary, the opinion is persuasive.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psoriasis is related to his active service, to include as secondary to his service-connected diabetes mellitus.  Accordingly, the benefit of the doubt rule does not apply, and the appeal must be denied.  

III.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2009, December 2009, and July 2011 that fully addressed all notice elements.  The February 2009 letter was sent prior to the initial RO decision in these matters.  Furthermore, a March 2009 letter provided notice in accordance with Kent.  Both the February 2009 and March 2009 letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  He was afforded VA medical examinations in May 2009 and June 2009, and an addendum opinion to the June 2009 examination report was obtained in September 2009.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for nuclear sclerotic cataracts, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for retinopathy, to include as secondary to service-connected diabetes mellitus, is denied.  

Entitlement to service connection for psoriasis, to include as secondary to service-connected diabetes mellitus, is denied.

New and material evidence to reopen a claim of service connection for psoriatic arthritis has not been received.  The appeal is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


